DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome (US Pub. 20110090425) in view of Sasakura et al. (US Pub. 20020005921 and hereafter Sasakura), Misono (US Pub. 20100164860), and Asano et al. (US Pub. 20130039031 and hereafter Asano). 
As per claim 1, Nakagome teaches (in figures 1-2c and 16) a display apparatus comprising: a chassis (43); a light source (41) provided on the chassis, the light source being configured to emit light; a diffuser plate (25) disposed in front of the light source, the diffuser plate being configured to diffuse the light emitted from the light source; and a liquid crystal panel (35) disposed in front of the diffuser plate, the liquid crystal panel being configured to display an image, wherein the diffuser plate includes: a pattern layer (base portion 23 and diffusion patterns 28) including diffusion patterns (28) protruding toward the light source; and a diffusion layer (26) provided in contact with the pattern layer and teaches that the light sources are linear light sources (paragraph 156) and that pattern layer and the diffusion layer are formed of polycarbonate (see paragraphs 178, 188, and 204).

However, Sasakura teaches (in figures 3 and 11-13) forming the uppermost layer (“medium” in figure 12 see paragraph 94 and layer 221 in figure 13) of a diffuser plate to be a reflective layer by setting the refractive index (n’) of the uppermost layer to be less than the refractive index (n) of the adjacent layer (212) formed below the uppermost layer (see paragraphs 94, 97, and 110) such that a portion (L4) of light traveling through the adjacent layer (L2) is totally reflected at a boundary surface between the uppermost layer and the adjacent layer (see figures and paragraph 101) in order to provide light quantity uniformity in a display (improved luminance distribution shown as B in figure 3) by preventing luminance from dropping at the four edges of the display (comparative luminance distribution shown as line A in figure 3) (see paragraphs 8, 101, and 113). 
Misono teaches reinforcing polycarbonate with glass fibers in order to increase the mechanical strength and decrease the thermal expansion rate (see paragraph 62).
Additionally, Asano teaches (in figures 20 and 23) forming glass fibers (59b see paragraph 172 lines 13-17) in a polycarbonate (see paragraph 121) diffuser plate (50) such that the glass fibers extend in one direction (od see paragraph 170) in order to eliminated variation of brightness caused by linear light sources (26) arranged in parallel (see paragraphs 173-174). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Nakagome by setting the refractive index of the diffusion layer (26) to have 
As per claim 2, Nakagome teaches (in figures 1-2c and 16) that the diffusion patterns (28) have a lenticular shape (see paragraph 242).
As per claim 3, Nakagome teaches (in figures 1-2c and 16) that the diffusion patterns (28) have a hemispherical cross-section or an elliptical cross-section (paragraph 160).
As per claim 6, Nakagome in view of Sasakura teaches that the pattern layer (23 and 28 in Nakagome) further includes a base portion (23 in Nakagome) having an incident surface (23a in Nakagome) through which light emitted from the light source (41 in Nakagome) is incident, wherein the pattern layer is in contact with the reflective layer (26 in Nakagome as modified by Sasakura), and wherein the diffusion patterns (28 in Nakagome) are provided on the incident surface of the base portion.
As per claim 7, Nakagome in view of Sasakura teaches that the pattern layer (23 and 28 in Nakagome) has a first refractive index (n1 in Nakagome see figure 11a and paragraph 190), and wherein the reflective layer (26 in Nakagome as modified by Sasakura) has a second refractive index smaller than the first refractive index (see paragraphs 94 and 97 in Sasakura).
As per claim 8, Nakagome in view of Sasakura teaches that the reflective layer (26 in Nakagome as modified by Sasakura) includes beads for scattering light in the reflective layer (see paragraph 205 in Nakagome).
As per claim 9, Nakagome teaches that the pattern layer (23 and 28 in Nakagome) includes polycarbonate, polystyrene, poly methyl methacrylate or methacrylate styrene copolymer (see paragraphs 178 and 188).
As per claim 10, Nakagome in view of Sasakura teaches that the reflective layer (26 in Nakagome as modified by Sasakura) includes polycarbonate, polystyrene, poly methyl methacrylate or methacrylate styrene copolymer (see paragraph 204 in Nakagome).
As per claim 11, Nakagome in view of Sasakura teaches that the beads include silicon dioxide or titanium dioxide (see paragraph 205 in Nakagome).
As per claim 12, Nakagome teaches (in figures 4b and 5a) that scattering particles (particles in 28c see paragraphs 170 and 172) are provided on surfaces (28b) of the diffusion patterns (28).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome (US Pub. 20110090425), Sasakura et al. (US Pub. 20020005921 and hereafter Sasakura), Misono (US Pub. 20100164860), and Asano et al. (US Pub. 20130039031 and hereafter Asano) as applied to claim 1 above and in further view of Yoo (US Pub. 20110133674).
	As per claim 4, Nakagome teaches (in figure 16) that the diffusion patterns (28) extend parallel to the light sources (41) in order to ensure that a lamp image is not observed by the user (see paragraph 243). 
Nakagome does not specifically teach that the liquid crystal panel includes a pair of long sides and a pair of short sides, and wherein the diffusion patterns extend parallel to the pair of long sides of the liquid crystal panel.

Additionally, applicant has not disclosed that the specific formation is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to have the light sources and therefore the diffusion patterns extend parallel to a pair of long sides of the liquid crystal panel, since it appears that the device would work equally whether or not the second spacers occupy the same amount of space in the first and second regions.
As per claim 5, Nakagome teaches (in figure 16) that the diffusion patterns (28) extend parallel to the light sources (41) in order to ensure that a lamp image is not observed by the user (see paragraph 243). 
Nakagome does not specifically teach that the liquid crystal panel includes a pair of long sides and a pair of short sides, and wherein the diffusion patterns extend parallel to the pair of short sides of the liquid crystal panel.
However, Yoo teaches (in figures 1 and 8A-8B) that it is known to form liquid crystal panels (LCDPC) to have long sides and short sides and that the light sources can be arranged to run parallel to the short sides (figure 8A) or the light sources can be arranged to run parallel to the long sides (figure 8B). 

Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to have the light sources and therefore the diffusion patterns extend parallel to a pair of short sides of the liquid crystal panel, since it appears that the device would work equally whether or not the second spacers occupy the same amount of space in the first and second regions.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al.  (US Pub. 20070035940 and hereafter Yao) in view of Sasakura et al. (US Pub. 20020005921 and hereafter Sasakura), Misono (US Pub. 20100164860), and Asano et al. (US Pub. 20130039031 and hereafter Asano). 
As per claim 14, Yao teaches (in figures 3A, 3B, 5A-5B, and 7A-7B) a backlight apparatus comprising: a chassis (71); a light source (72) disposed in the chassis, the light source being configured to emit light; a diffuser plate (73 and 74-75) disposed in front of the light source, the diffuser plate being configured to diffuse the light emitted from the light source, wherein the diffuser plate includes: a pattern layer (74-75) including diffusion patterns (74) protruding away from the light source: and a bead layer (73) including beads configured to scatter light (see paragraph 63), the bead layer being provided in contact with the pattern layer. 
Yao does not specifically teach display apparatus comprising a liquid crystal panel disposed in front of the diffuser plate, the liquid crystal panel being configured to display an image, that a portion of light traveling through the pattern layer is totally reflected at a boundary 
However, Yao teaches (in figure 2) that it is known to provide a liquid crystal panel (26) in front of a backlight apparatus (20, 22, and 24) in order to provide an image to a user (see paragraphs 2 and 4).
Sasakura teaches (in figures 3 and 11-13) forming the uppermost layer (“medium” in figure 12 see paragraph 94 and layer 221 in figure 13) of a diffuser plate to be a reflective layer by setting the refractive index (n’) of the uppermost layer to be less than the refractive index (n) of the adjacent layer (212) formed below the uppermost layer (see paragraphs 94, 97, and 110) such that a portion (L4/L5) of light traveling through the uppermost layer (L3 and L4/L5) is totally reflected at a boundary surface between the uppermost layer and the adjacent layer (light rays L5 eventually passing through layer 221 are first reflected as L4) in order to provide light quantity uniformity in a display (improved luminance distribution shown as B in figure 3) by preventing luminance from dropping at the four edges of the display (comparative luminance distribution shown as line A in figure 3) (see paragraphs 8, 101, and 113). 
Asano teaches (in figures 20 and 23) forming glass fibers (59b see paragraph 172 lines 13-17) in a diffuser plate (50) such that the glass fibers extend in one direction (od see paragraph 170) in order to eliminated variation of brightness caused by linear light sources (26) arranged in parallel (see paragraphs 173-174). 
Additionally, Misono teaches reinforcing substrates with glass fibers in order to increase the mechanical strength and decrease the thermal expansion rate (see paragraph 62).

As per claim 15, Yao teaches (in figures 3A, 3B, 5A-5B, and 7A-7B) that the diffusion patterns (74) have a lenticular shape (see paragraph 64).
As per claim 16, Yao teaches (in figures 3A, 3B, 5A-5B, and 7A-7B) that the diffusion patterns (74) have a hemispherical cross-section or an elliptical cross-section (see figures 5A-5B and 7A-7B and paragraph 64).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al.  (US Pub. 20070035940 and hereafter Yao), Sasakura et al. (US Pub. 20020005921 and hereafter Sasakura), Misono (US Pub. 20100164860), and Asano et al. (US Pub. 20130039031 and hereafter Asano) as applied to claim 14 above and in further view of Nakagome (US Pub. 20110090425). 
As per claim 17, Yao does not specifically teach that the bead layer includes polycarbonate, polystyrene, poly methyl methacrylate, or methacrylate styrene copolymer. 
However, Nakagome teaches (in figures 1-2c and 16) that it is known to form a bead layer (26) out of polycarbonate (see paragraph 204).

As per claim 18, Yao does not specifically teach that the pattern layer includes polycarbonate, polystyrene, poly methyl methacrylate, or methacrylate styrene copolymer. 
However, Nakagome teaches (in figures 1-2c and 16) that it is known to form a pattern layer (23 and 28) out of polycarbonate (see paragraphs 178 and 188).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the pattern layer out of polycarbonate since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 19, Yao does not specifically teach that the beads include silicon dioxide or titanium dioxide. 
However, Nakagome teaches (in figures 1-2c and 16) that it is known to form beads out of silicon dioxide (see paragraph 205).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the beads out of silicon dioxide since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871